Fletcher, J.
An exception was taken in the court below, and has been insisted on in this court, that the judge should have ruled as requested, that on the evidence introduced by the plaintiff the defendant was entitled to a verdict.
But surely it was no error in law, that the judge did not express his opinion at any particular time, or at any particular stage of the cause. Whether the presiding judge should have expressed his opinion upon the case, as it stood upon the plaintiff’s evidence alone, or whether he should withhold such expression until the evidence on both sides was fully introduced, was a matter wholly within his own discretion. Exception must be taken, if at all, to the opinion itself, and not to the time when it was or was not pronounced.
There being no evidence of any geographical laying out or defining of the limits of school districts in Taunton, previous to August, 1845, the defendant offered to prove by competent evidence, as stated in the bill of exceptions, that in point of fact there was a school district number one in Taunton, known, recognized, and acting as such in all respects; that this district had certain limits, and, of course, was territorial or geographical; and that it had so existed for many years, the exact number of years not being specified, but stated as many years. This evidence was rejected, for reasons which are not stated, and do not appear in the bill of exceptions.
*492If the defendant could have proved what he offered evidence to prove, hut which was rejected, there would have been nothing wanting to show the legal existence of school district number one, which was the point that the defendant wished to establish, but to satisfy the jury that this district, which existed in fact, had a legal origin. Now, the defendant offered to show, by parol evidence, that there was, and bad been for many years, by reputation and user, a school district number one in Taunton, known, recognized, and acting as such in all respects, and with certain limits ; and if he could have established these facts by parol, it would most certainly have been competent for the jury to have inferred or presumed from these facts alone, and without any other facts or evidence, that this district had a legal origin, and was therefore a legally established district.
It was by no means necessary to produce a record of the laying out of the district, or any direct and positive evidence of such laying out; the fact that such a district had existed, had been known, recognized, and had acted as such, in all respects, would be ample evidence from which a jury might well infer, or presume, that it had a legal origin, though no direct or positive evidence of its origin could be produced. In truth, the simple fact of the existence, in such a town as Taunton, of a school district, known and acting as such for many years, would lead the mind almost unavoidably and irresistibly to the conclusion, that it must have had a legal origin. The longer its existence could be shown, the stronger would be the presumption that it was originally duly established, and that the direct evidence of its establishment had been lost by time and accident. That it would be perfectly competent and proper for the jury to make such presumption, there can be no doubt. Such presumption would be warranted by one of the most familiar and well-settled principles of the law of evidence. It is a matter of every day’s practice, that a long-continued possession furnishes ground of presumption, that such possession was rightfully commenced, and thus a legal title is established to land, or to an easement upon land, though no grant or deed is shown, and no positive evidence of such grant or deed is introduced.
*493Deeds and even records may be presumed to exist, or to have existed, without any direct proof of their existence. Indeed, it may perhaps be maintained, that there cannot be any matter of fact, which a jury may not presume from other facts and circumstances. It is in truth but the exercise of sound reason, in inferring from facts which are shown, the existence of other facts which are not directly shown. The proof of certain facts, in a chain of events, leads directly and forcibly to the conclusion of the existence of the facts, which naturally and properly and usually precede those which are known and established.
Applying this principle of presumption to the present case, it is quite manifest, that the court below erred in rejecting the parol evidence to show the long existence, in fact, of district number one in Taunton. If it had appeared, that such district had acted, and had been known and recognized, for a long course of years, as an established district, it would certainly have afforded a ground of probable if not even of violent presumption, that it had a legal origin, and of course that district number one in Taunton was a legally established district, which was the matter in question.
It was by no means indispensable, that a record of the laying out should be produced. The record might be lost or it might be that there was an omission to record the laying out, though legally and properly made. The laying out might have originally appeared by reports of committees and papers kept on file, which, with votes accompanying them, had been lost by time and accident, and which were of too early a date to be then in the recollection of any living man.
But whatever might have been the finding of the jury, under all the circumstances of the case, and in view of all the evidence which might have been produced, the evidence offered was proper for their consideration, and should have been admitted.
It will be incumbent on the defendant to establish, not only that there is a territorial district number one, but he must go further and prove, that the whole town is laid out into territorial districts. It is not competent for the town to make a *494single district, but if there be any districting, the whole town must be districted. The districts must be territorial, and so laid out as to embrace the whole town.
If there were no district number one, then the defendant would not be protected by the Rev. Sts. c. 7, § 44, which protects assessors acting with integrity and fidelity. It must be established, that there was a district, or the defendant cannot be protected by the statute. If there be no district, then the defendant had no right to act at all, and would not therefore be protected, as an officer acting with integrity and fidelity ; though he was but one of several assessors, yet he is liable alone, if liable at all.
The ground taken, that the arrest was unlawful, because made after the time specified in the warrant for the payment of the money, cannot be sustained. The arrest was made within a year, and there is no law prohibiting the arrest at that time. There was nothing to restrain the execution of the warrant after the time at which the collection and payment of the money was required to be made. The verdict must be set aside, and a new trial had in the court of common pleas.